DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

Claim Rejections - 35 USC § 112
Claims 1-7, 9-10, 11-15, 17-18 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, applicant discloses “wherein the signal-to-noise ratio comprises a ratio of root-mean-square values of a signal- dominant time interval to root-mean-square values of a noise-dominant time interval of the stacked seismic data.”  However wherein the signal-to-noise ratio comprises a ratio of root-mean-square values of a signal- dominant time interval to root-mean-square values of a noise-dominant time interval of the stacked seismic data is just defining what a signal-to-noise ratio is and since applicant has already stated determining a quality metric indicative of a desired signal-to-noise ratio it is unclear what applicant is referring to with this limitation of wherein the 

Claims 11 and 19 are rejected under the same reasons as claim 1.

Claims 2-7, 9-10, 12-15, 17-18 and 20 are rejected under the virtue of dependency. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-7, 9-10 and 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 1, applicant discloses “wherein the signal-to-noise ratio comprises a ratio of root-mean-square values of a signal- dominant time interval to root-mean-square values of a noise-dominant time interval of the stacked seismic data.”  However wherein the signal-to-noise ratio comprises a ratio of root-mean-square values of a signal- 

Claim 19 is rejected under the same reasons as claim 1.

Claims 2-7, 9-10 and 20 are rejected under the virtue of dependency. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 20140153364 A1) in view of Aqrawi (US 20120320712 A1), Paulsson (CN 87101987 A), Jaaskelainen (WO 2015030822 A1) and Wen (CN 102811386 A).

Regarding Claim 1, Lewis teaches a distributed acoustic sensing (DAS) data collection system coupled to at least one optical fiber at least partially positioned within a wellbore and 

Lewis also teaches an information processing system communicatively coupled to the DAS data collection system, the information processing system comprising a processor (Fig,1, 108,112, Abstract, lines 4-13)

Lewis also teaches a method to receive a seismic dataset from the DAS data collection system, the seismic dataset comprising a plurality of seismic data records that are each associated with a different activation of the source by the DAS data collection system. (Paragraph 72, 61, 12)

Lewis also teaches a method to combine two or more of the plurality of seismic data records into a stack of seismic data records. (Paragraph 70)

Lewis also teaches a method to determine a quality metric (weight) indicative of a desired signal-to-noise ratio or incoherence of the stack for each processed seismic dataset collected from a repeated source. (Abstract, lines 22-28, 108, Paragraphs 26, 71)

Lewis also teaches a method to send instructions to the DAS data collection and a method of determining that the quality metric has reached a predefined threshold. (Paragraph 29)

Lewis does not explicitly teach a memory device coupled to the processor, the memory device containing a set of instructions that, when executed by the processor, cause the processor to execute instruction and a method to stop activating the seismic source and wherein a pulse generator is coupled to a first coupler by an optical fiber, where the first coupler 

Aqrawi teaches a memory device coupled to the processor, the memory device containing a set of instructions that, when executed by the processor, cause the processor to execute instruction. (Paragraph 3, lines 12-15) 

Paulsson teaches a method to stop activating the seismic source. (Claim 30) 


Jaaskelainen teaches wherein a pulse generator (214) is coupled to a first coupler (210) by an optical fiber (226, 232), where the first coupler is coupled to a second coupler (208) on one side by the optical fiber (226,232) such that backscattered light (228) is able to pass from the first coupler (210) to the second coupler (208) through the optical fiber (226.232), and an interferometer (202) including a top interferometer arm (224), a bottom interferometer arm (222), wherein the interferometer (202) is coupled to the first coupler (210) through the second coupler (208) and the optical fiber (226,232), and coupled to a photodetector (220) assembly through a third coupler (234) opposite the second coupler (208). (Paragraphs 23-27, Fig.2) 

Although Lewis does not explicitly teach wherein the signal-to-noise ratio comprises a ratio of root-mean-square values of a signal- dominant time interval to root-mean-square values 

Wen teaches wherein the signal-to-noise ratio comprises a ratio of root-mean-square values of a signal- dominant time interval to root-mean-square values of a noise-dominant time interval of the stacked seismic data. (Paragraphs 37-38, 34, Claim 4)

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Lewis to incorporate a memory device coupled to the processor, the memory device containing a set of instructions that, when executed by the processor, cause the processor to execute instruction as taught by Aqrawi in order to determine time shift values and further modify Lewis to incorporate a method to stop activating the seismic source as taught by Paulsson in order to receive accurate readings and further modify Lewis to incorporate wherein a pulse generator is coupled to a first coupler by an optical fiber, where the first coupler is coupled to a second coupler on one side by the optical fiber such that backscattered light is able to pass from the first coupler to the second coupler through the optical fiber, and an interferometer including a top interferometer arm, a bottom interferometer arm, wherein the interferometer is coupled to the first coupler through the second coupler and the optical fiber, and coupled to a photodetector assembly through a third coupler opposite the second coupler as taught by Jaaskelainen in order to determine the relative phase shift variations between lights and convert light to electricity using the photoelectric effect.

Regarding claim 2, Lewis teaches wherein the source of seismic energy is a vibrator which performs sweeping of a signal through a frequency range that includes a plurality of frequency bands. (Paragraph 4, lines 5-13)

Regarding claim 3, Lewis teaches wherein the source of seismic energy comprises at least one of: an air gun, a weight drop, an accelerated weight drop, a marine vibrator, an explosive, a mortar gun. (Paragraph 4, lines 1-9)

Regarding claim 4, Lewis teaches wherein the DAS data collection system comprises a data interrogation device communicatively coupled to one end of the at least one optical fiber and positioned at a surface of the earth. (Paragraph 14, Fig.1, 112,104)

Regarding claim 12, claim 12 is rejected under the same reasons as claim 4.

Regarding claim 9, Lewis teaches wherein the set of instructions that cause processor to combine two or more of the plurality of seismic data records into a stack of seismic data records further cause the processor to calculate a respective weighting value and apply the respective weighting value to each of the combined seismic data records. (Paragraph 26,70, Claim.8)

Lewis does not explicitly teach the set of instructions that cause processor to execute instructions

Aqrawi teaches the set of instructions that cause processor to execute instructions. (Paragraph 3, lines 12-15)



Regarding claim 17, claim 17 is rejected under the same reasons as claim 9.

Regarding claim 10, Lewis teaches to receive seismic dataset and determine the quality metric is executed by the processor of the information processing system during a succeeding activation of the seismic source of energy performed by the DAS data collection system. (Paragraph 18, Paragraph 14, lines 9-15)  

Lewis does not explicitly teach the set of instructions that cause processor to execute instructions

Aqrawi teaches the set of instructions that cause processor to execute instructions. (Paragraph 3, lines 12-15)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lewis to incorporate the set of instructions that cause processor to execute instructions in order to execute a program. 

Regarding claim 18, claim 18 is rejected under the same reasons as claim 10.

Regarding claim 11, Lewis teaches repeatedly activating a seismic source of energy by a distributed acoustic sensing (DAS) data collection system coupled to at least one optical fiber 

Lewis also teaches sending an acquired seismic dataset from the DAS data collection system to an information processing system communicatively coupled to the DAS data collection system, the seismic dataset comprising a plurality of seismic data records that are each associated with a different seismic source of energy repetition of the DAS data collection system. (Fig.1, 108,112, Abstract, lines 4-13, Paragraph 72, 61, 12)

Lewis also teaches combining, by the information processing system, two or more of the plurality of seismic data records into a stack of seismic data records. (Paragraph 70)

Lewis also teaches determining, by the information processing system, a quality metric indicative of a desired signal-to-noise ratio or incoherence of the stack for each processed seismic dataset collected from a repeated source. (Abstract, lines 22-28, 108, Paragraph 71)

Lewis also teaches communication from the information processing system to the DAS data collection system and a method for determining that the quality metric has reached a predefined threshold. (Paragraph 29)

Lewis does not explicitly teach sending instructions, a method to stop activating the seismic source and wherein activating the seismic source includes generating a first optical pulse, transmitting the first optical pulse through the optical fiber to a first coupler, directing backscattered light back through the optical fiber to a second coupler, splitting the backscattered light from the optical fiber into a first backscattered pulse and a second backscattered pulse sending the first backscattered light into a top interferometer arm, and 

Aqrawi teaches sending instructions. (Paragraph 3, lines 12-15)

Paulsson teaches a method to stop activating the seismic source. (Claim 30) 

Jaaskelainen teaches wherein activating the seismic source includes generating a first optical pulse (214), transmitting the first optical pulse through the optical fiber (226, 232) to a first coupler (210), directing backscattered light back through the optical fiber to a second coupler, splitting the backscattered light (228) from the optical fiber (226, 232)  into a first backscattered pulse and a second backscattered pulse sending the first backscattered light into a top interferometer arm (224), and sending the second backscattered light into a bottom interferometer arm (222) and recombining the backscattered lights at a third coupler (234), after exiting the interferometer (202), to form an interferometric signal. (Paragraphs 23-27, Paragraph 32, Paragraph 36, Fig.2- Fig.3)

Wen teaches wherein determining the quality metric comprises calculating a ratio of root-mean-square values of a signal-dominant time interval to root- mean-square values of a noise-dominant time interval of the stacked seismic data. (Paragraphs 37-38, 34, Claim 4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lewis to incorporate sending instructions as taught by Aqrawi in 
Regarding claim 19, Lewis teaches an information processing system communicatively coupled to a distributed acoustic sensing (DAS) data collection system, the information processing system comprising a processor. (Fig,1, 108,112, Abstract, lines 4-13)

Lewis also teaches a method to receive a seismic dataset from the DAS data collection system, the seismic dataset comprising a plurality of seismic data records that are each associated with a different activation of the source by the DAS data collection system. (Paragraph 72, 61, 12)

Lewis also teaches a method to combine two or more of the plurality of seismic data records into a stack of seismic data records. (Paragraph 70)

Lewis also teaches a method to determine a quality metric indicative of a desired signal-to-noise ratio or incoherence of the stack for each processed seismic dataset collected from a repeated source. (Abstract, lines 22-28, 108, Paragraph 71)

Lewis also teaches a method to communicate to the DAS data collection and a method of determining that the quality metric has reached a predefined threshold. (Paragraph 29)

Lewis does not explicitly teach a memory device coupled to the processor and the memory device containing a set of instruction, a method to stop activating the seismic source and pulse generator is coupled to a first coupler by an optical fiber, where the first coupler is coupled to a second coupler on one side by the optical fiber such that backscattered light is able to pass from the first coupler to the second coupler through the optical fiber, and an interferometer including a top interferometer arm, and a bottom interferometer arm, wherein the interferometer is coupled to the first coupler through the second coupler and the optical fiber, and coupled to a photodetector assembly through a third coupler opposite the second coupler and wherein the signal-to-noise ratio comprises a ratio of root-mean-square values of a signal- dominant time interval to root-mean-square values of a noise-dominant time interval of the stacked seismic data.
Aqrawi teaches a processor and a memory device coupled to the processor and the memory device containing a set of instruction. (Paragraph 3, lines 12-15)

Paulsson teaches a method to stop activating the seismic source. (Claim 30) 

Jaaskelainen, in the same field of endeavor teaches wherein a pulse generator (214) is coupled to a first coupler (210) by an optical fiber (226, 232), where the first coupler is coupled 

Wen teaches wherein the signal-to-noise ratio comprises a ratio of root-mean-square values of a signal- dominant time interval to root-mean-square values of a noise-dominant time interval of the stacked seismic data. (Paragraphs 37-38, 34, Claim 4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lewis to incorporate a processor and a memory device coupled to the processor and the memory device containing a set of instruction as taught by Aqrawi in order to execute a program and further modify Lewis to incorporate a method to stop activating the seismic source as taught by Paulsson in order to receive accurate readings and further modify Lewis to incorporate wherein a pulse generator is coupled to a first coupler by an optical fiber, where the first coupler is coupled to a second coupler on one side by the optical fiber such that backscattered light is able to pass from the first coupler to the second coupler through the optical fiber, and an interferometer including a top interferometer arm, a bottom interferometer arm, wherein the interferometer is coupled to the first coupler through the second coupler and the optical fiber, and coupled to a photodetector assembly through a third coupler opposite the second coupler as taught by Jaaskelainen in order to determine the relative phase shift variations between lights and convert light to electricity using the photoelectric effect and further modify Lewis to incorporate wherein the signal-to-noise ratio comprises a ratio of root-mean-.

Claims 5, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Aqrawi, Paulsson, Jaaskelainen and Wen as applied to claim 1, and further in view of Wood (US 7366054 B1) 

Regarding claim 5, Lewis teaches wherein the set of instructions that cause the processor to receive seismic data further cause the processor, prior to determining the quality metric for each processed seismic dataset, to improve noise. (Paragraphs 26,70-71, Claim.8)

Lewis does not explicitly teach a method to remove identified noise events from the received seismic dataset.
Wood teaches a method to remove identified noise events from the received seismic dataset. (Col.7, line 62-Col.8, line 5, Col.7, line 41-43) 

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Lewis to incorporate a method to remove identified noise events from the received seismic dataset as taught by Wood in order to have more accurate determining for seismic data parameters.

Regarding claim 13, claim 13 is rejected under the same reasons as claim 5.

Regarding claim 20, claim 20 is rejected under the same reasons as claim 5.


Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Aqrawi, Paulsson, Jaaskelainen, Wen and Wood as applied to claim 5, and further in view of Waters (WO 2013028553 A1) and Hara (KR 20060052366 A),

Regarding claim 6, Lewis teaches revival of faded signal traces.(Paragraphs 70,73,77)

Lewis does not teach a method to remove one or more identified vertical noise events and a method to remove one or more identified common-mode noise events

Waters teaches a method to remove one or more identified common-mode noise events. (Abstract, lines 7-8) 

Hara teaches a method to remove one or more identified vertical noise events. (Discloser, Page.2, Paragraph 3)

It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Lewis to incorporate a method to remove one or more identified common-mode noise events as taught by Waters in order to improve signal conversion accuracy and further modify Lewis to incorporate a method to remove one or more identified vertical noise events as taught by Hara in order to in order to improve signal conversion accuracy

Regarding claim 14, claim 14 is rejected under the same reasons as claim 6.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis, Aqrawi, Paulsson, Jaaskelainen, Wen, Wood, Waters and Hara as applied to claim 6 above, and further in view of Hoeber (WO 2014177633 A2) 

Regarding claim 7, Lewis does not teach a method for the processor to remove identified residual noise events.

Hoeber teaches a method for the processor to remove identified residual noise events. (Paragraph 25, lines 10-11) 

It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Lewis to incorporate a method for the processor to remove identified residual noise events as taught by Hoeber in order to have minimal noise. (Paragraph 24, line 3)

Regarding claim 15, claim 15 is rejected under the same reasons as claim 7.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 19 have been considered but are moot in view of the references cited in the most current rejection.

Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A./            Examiner, Art Unit 3645                                                                                                                                                                                            
/ISAM A ALSOMIRI/            Supervisory Patent Examiner, Art Unit 3645